Title: To George Washington from William Smith, 23 December 1782
From: Smith, William
To: Washington, George


                        
                            Sir
                            Philadelphia Decr 23d 1782
                        
                        I ought long since to have acknowleged the Receipt of your Excellency’s polite Letter of the
                            18th of August, as well as to have return’d the grateful Acknowlegments of the Visitors &
                            Governors of Washington College, for your liberal Benefaction to that rising and already
                            flourishing Seminary.
                        Sensible of your disinterested Services to your Country, it was not our Wish that you should put yourself to
                            any pecuniary Expence for this Institution, especially during the War. But since you have so thought fit, I have, by a
                            Resolve of the Visitors & Governors of the College, laid out your Present of fifty
                            Guineas in the Purchase of an Elegant Air-Pump & some optical
                                Instruments, as the Beginning of a Philosophical Apparatus, which we have mark’d as your Excellency’s Gift to the Seminary.
                        By Col. Tilghman’s Advice, whom I met at Philadelphia, Robert Morris Esqr. advanced the fifty Guineas, as I
                            was to make the ready Pay for the Instruments, & to forward them immediately to the College, where they are much
                            wanted; & I have taken the Liberty to draw on your Excellency in Mr Morris’s Favour, being assured that the Draft
                            will be duly honored.
                        In the Philadelphia News Papers of this Week, which will doubtless come duly to your Excellency’s Hands, you will
                            see the present State of the College, the Amount of the Collections, & a Number of noble Resolves in Favor of the
                            Seminary, by the General Assembly of Maryland, in which they express their public Sense of the polite
                            Manner in which your Excellency has been pleased to accept their "honble Intentions in dignifying this
                            Seminary with your Name."
                        The Visitors & Governors cannot deprive themselves of the Honor of having Your Name at the Head of
                            the Seven additional Visitors: But on this Subject they will write to your Excellency at their next General Meeting in February. The Names of the present Seventeen Visitors & Governors
                            you will see in the printed Papers referr’d to above. I have the Honour to be Your Excellency’s most obedt & most
                            humble Servt
                        
                        
                            William Smith
                        
                    